Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Applicant request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore the response is being reviewed under pre-pilot practice.
The amendment to the claims filed on 05/10/21 has not been entered as it requires further consideration for depending claims. For example new rejection for claims 8, 9-15, and 19-22 has to be made as they have some of the limitation of former claim 3 now. 
Response to Arguments
Applicant's arguments filed 05/10/21 have been fully considered but they are not persuasive. The applicant argues that Veitch does not teach forming a magnetic recording layer on the cured underlayer. The examiner disagrees, Veitch teaches deposition by wet/dry method [0104].  Even considering the wet/wet method as prefer embodiment of Veitch invention, disclosed preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (See MPEP 2123.II). Same above argument is valid for claim 22 rejection as the amendment to the claim has not been entered. Furthermore the amendment for limitation of curing the underlayer by irradiation for causing crosslinking of the polymer binder has not been entered therefor the argument regarding not teaching crosslinking polymer by Veitch and Elwakil is not persuasive.
The applicant argument regarding rejection of claim 2 based on Veitch, Elwakil and Waki is not persuasive. While Veitch teaches a coating method list for applying magnetic layer to make a magnetic tape, Waki teaches a list of coating method for applying magnetic coating for making magnetic tape including spraying [0108]. Therefore spraying can be employed to apply magnetic layer to a tape with expectation of success and does not change principle of operating of Veitch. Substitution of equivalents requires no express motivation.  In re Fount, 213 USPQ 532 (CCPA 1982); In re Siebentritt 152, USPQ (CCPA 1967). Same argument is valid for claim 17 rejection.
The applicant argues regarding claim 1 rejection based on Boday, Elwakil and Ishihara. The applicant argues the references do not teach the new limitation of amended claim 1 such as curing the underlayer by irradiation for causing crosslinking of the polymer binder, however the amendment to the claims has not been entered. Same argument is valid for claim 22 rejection.
The applicant argues regarding claim 2 rejection based on Kolb and Elwakil and the fact that Kolb does not teach spray coating.  In rejection of claim 2, flowing coating fluid from slot considered as spraying (airless spraying) fluid from a nozzle. However even considering withdrawing rejection of claim 2 based on Kolb and Elwakil, it does not render the claim allowable, because the claim is also rejected by Veitch, Elwakil and Waki (see claim rejection above).
The applicant argues regarding claim 1 rejection based on Isobel, and Elwakil. The applicant argues the references do not teach the new limitation of amended claim 1 such as curing the underlayer by irradiation for causing crosslinking of the polymer 
Regarding claim 3 rejection, Nakayama is added to teach adding crosslinking agents to polymer biding and teaches crosslinking after drying.
Same above statement is valid for the rest of applicant argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TABASSOM TADAYYON ESLAMI/           Primary Examiner, Art Unit 1712